DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-23, 25-29, 31-35 and 37-42 allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21 Line 4 reading “a user” should read --the user--.
Claim 21 Line 6 reading “a user” should read --the user--.
Claim 21 Line 6 reading “operate the pump” should read --operate the pump mechanism--.
Claim 27 Line 4 reading “a user” should read --the user--.
Claim 27 Line 6 reading “a user” should read --the user--.
Claim 27 Line 6 reading “operate the pump” should read --operate the pump mechanism--.
Claim 33 Line 7 reading “a user can cause the pump” should read --the user can cause the ambulatory infusion pump--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the present case, the prior art of record neither anticipates nor makes obvious an ambulatory infusion pump system comprising a pump mechanism configured to facilitate delivery of a medicament to a user; and a processor configured to execute a procedure when the user manually enters a request through the user interface for delivery of a single bolus of medicament that exceeds the max bolus setting amount, the procedure comprising: provide a warning on the user interface indicating that the max bolus setting amount has been exceeded by the user-requested single bolus of medicament; receive a confirmation of the user-requested single bolus of medicament in response to the warning; automatically reduce the user-requested single bolus of medicament to the max bolus setting amount; and instruct delivery via the pump mechanism of the max bolus setting amount in response to receipt of the confirmation.
	In the present case, the receipt of the confirmation of the user-requested single bolus of medicament in response to the warning followed by delivery via the pump mechanism of the max bolus setting amount in response to receipt of the confirmation is interpreted as the user confirming the user-requested single bolus of medicament after receipt of a warning indicative of the user-requested single bolus of medicament exceeding the max bolus setting, followed by the pump mechanism delivering the max bolus setting amount without ever meeting the user-requested single bolus of medicament confirmed by the user. 
	The closest prior art of record in the present case includes Campbell et al. (USPGPub 2009/0088731) in view of Budiman (USPGPub 2011/0130746). Campbell discloses all of the limitations of Claim 21 but for the procedure comprising: provide a warning on the user interface indicating that the max bolus setting amount has been exceeded by the user-requested single bolus of medicament; receive a confirmation of the user-requested single bolus of medicament in response to the warning; automatically reduce the user-requested single bolus of medicament to the max bolus setting amount; and instruct delivery via the pump mechanism of the max bolus setting amount in response to receipt of the confirmation. 
	Campbell discloses all of the limitations of Claim 27 but for the procedure comprising: provide a warning on the user interface indicating that the max bolus setting amount has been exceeded by the user-requested single bolus of medicament; receive a confirmation of the user-requested single bolus of medicament in response to the warning; automatically reduce the user-requested single bolus of medicament to the max bolus setting amount; and instruct delivery via the pump mechanism of the max bolus setting amount in response to receipt of the confirmation. Likewise, Campbell discloses all of the limitations of Claim 33 but for the procedure comprising: provide a warning on the user interface indicating that the user-requested, single bolus of medicament exceeds the maximum bolus amount limit; receive a confirmation of the user-requested, single bolus of medicament in response to the warning; automatically reduce the user-requested, single bolus of medicament to the maximum bolus amount limit; and instruct the ambulatory infusion pump to proceed with delivering the maximum bolus amount limit.
	Secondary reference Budiman was relied upon to disclose the aforementioned limitations that primary reference Campbell fails to teach. Although Budiman’s teachings are directed to either delivery of a bolus or a basal rate, Budiman’s detailed description and prophetic examples involve teachings directed only to the basal rate wherein the bolus delivery would be an implicit teaching (as elicited in applicant’s arguments beginning at the bottom of Page 9 through Page 11). One of ordinary skill in the art would not have relied on Budiman’s implicit disclosures to make obvious the procedure comprising providing a warning on the user interface indicating that the max bolus setting amount has been exceeded by the user-requested single bolus of medicament; receiving a confirmation of the user-requested single bolus of medicament in response to the warning; automatically reducing the user-requested single bolus of medicament to the max bolus setting amount; and instructing delivery via the pump mechanism of the max bolus setting amount in response to receipt of the confirmation. 
	Other relevant prior art to be made of record includes Estes (USPGPub 2016/0317743), Budiman (USPGPub 2011/0224523), DiPerna et al. (USPGPub 2011/0152770), Hayter et al. (USPGPub 2010/0057057), Villegas et al. (USPGPub 2009/0043290), and Hendrixson et al. (USPGPub 2009/0005729). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783      
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783